Title: To James Madison from the Claims Commissioners under the Jay Treaty, 23 February 1804
From: Claims Commissioners under the Jay Treaty
To: Madison, James



Sir,
Gray’s Inn Square February 23rd. 1804.
We have the Honor to inform you that this Board having finally acted upon every Complain⟨t⟩ preferred to it under the Seventh Article of the Treaty by duly executing and delivering Awards against the respective Governments in favour of such Complainants as appeared to them to be entitled to Compensation, and by rejecting and dismissing such Complaints as appeared to them not to be so entitled, and having transacted and concluded all other Business depending before them, has this Day closed its Sessions, as will ⟨appear⟩ by ⟨the wi⟩thin Extract from its Journals.
We have the Honor also to enclose Copies of two Orders of the Board, extracted from the Journal of its Proceedings of this Day, relative to the Disposition to be made of its Books and Papers, and to a Su⟨r⟩plus of advances made by the two Governments for defraying the Expences of the Commission. We have the Honor to be, with the most perfect Consideration and Respect, Sir, Your most obedient hum⟨bl⟩e Servants
Jno: TrumbullMaurice SwabeyJohn AnsteyC. GoreWm. Pinkney

 

   
   RC and enclosures, two copies (DNA: RG 76, Preliminary Inventory 177, entry 179, Great Britain, Treaty of 1794 [Article VII], Unbound Records); Tr and Tr of enclosures (DLC: Monroe Papers). First RC in a clerk’s hand, signed by the commissioners; docketed by Wagner as received 10 Apr. Second RC marked duplicate. First RC torn; words and letters in angle brackets are supplied from the second RC. For enclosures, see nn.



   
   The enclosed extract (2 pp.; docketed by Wagner) from the journal of the board documents a motion made and passed at a 23 Feb. 1804 meeting that, having acted on every complaint presented to it, the board “close its Sessions by a final adjournment.”



   
   The enclosures are (1) a motion relative to the disposition of the books and papers of the board (2 pp.; docketed by Wagner; printed in Moore, International Adjudications, 4:153–54), directing that two copies of the board’s journals and the original and two copies of the assessors’ reports in cases against Great Britain be sent to the American minister, that the original journals be deposited with the British commissioners, and that the original and a copy of the assessors’ reports in cases against the U.S., with records of awards made since 1802 and all the board’s other books and papers, be deposited with James Western, “or such other Person as the British government may approve,” for the use of all interested parties; and (2) an order that surplus funds advanced for expenses be returned to the two governments (2 pp.; docketed by Wagner; printed ibid., 4:158).


